              Case 18-12635-LSS           Doc 38      Filed 11/19/18        Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE




In Re:                                                            Chapter    11

DAVID’S BRIDAL, INC., et al.,                                     Case No. 18-12635



                                                                  Joint Administration Pending
                                                 Debtor(s).



  NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES AND PAPERS

TO ALL PARTIES:

Please take notice that Kristen N. Pate, Sr. Associate General Counsel of Brookfield Property REIT, Inc.,
as Direct and Indirect Owner and/or Managing Agent as Landlord for the Debtor, hereby enters her
appearance pursuant to Bankruptcy Rule 9010(b) and requests copies of all notices and pleadings
pursuant to Bankruptcy Rules 2002(a), (b), and (f) and 3017(a). All such notices should be addressed as
follows:

                                          Kristen N. Pate
                              Brookfield Property REIT, Inc., as Agent
                                  350 N. Orleans Street, Suite 300
                                      Chicago, IL 60654-1607
                                     Telephone: (312) 960-2940
                                        Fax: (312) 442-6374
                             E-Mail: bk@brookfieldpropertiesretail.com

Please take further notice that the foregoing request includes not only the notice and papers referred to in
the Rules specified above but also, includes, without limitation, notices of any application, complaint,
demand, hearing, motion, order, petition, pleading or request, whether formal or informal, written or oral,
and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or telecopier or
otherwise, filed with regard to the above case and proceedings. Movant additionally requests that the
Debtor and the Clerk of the Court place his name and address on any mailing matrix, or list of creditors
to be prepared or existing in the above case.

Dated this 19th day of November 2018
                                                 Respectfully submitted,

                                                 /s/ Kristen N. Pate
                                                 Kristen N. Pate
                                                 SVP & Senior Associate General Counsel
                                                 Brookfield Property REIT Inc., as Agent
                                                 350 N. Orleans St., Suite 300
                                                 Chicago, IL 60654-1607
                                                 (312) 960-2940
                                                 (312) 442-6374 (fax)
             Case 18-12635-LSS        Doc 38     Filed 11/19/18     Page 2 of 2


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of November 2018, a true and correct copy of the
foregoing Notice of Appearance and Request for Notices was sent via ECF Noticing to all parties
receiving ECF Notices in these chapter 11 cases.

                                                    _/s/ Julie Minnick Bowden___________
                                                         Julie Minnick Bowden
